Citation Nr: 1448296	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 3, 1997 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


(The issue of whether payment of attorneys fees from past due benefits at the 20 percent rate in the calculated amount of $10,290.80 are reasonable will be adjudicated in a separate Board decision).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1978 to July 1981, from October 1981 to November 1986, and from April 1987 to May 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the RO in Jackson, Mississippi, which granted a TDIU with an effective date of August 2, 2000.  The instant matter was previously before the Board.  In a July 2004 decision, the Board denied entitlement to an earlier effective date prior to August 2, 2000 for the grant of a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to a July 2005 Joint Motion for Remand, the Court vacated the July 2004 Board decision and remanded the appeal to the Board for additional development and readjudication.  In a June 2006 decision, the Board granted an earlier effective date of October 3, 1997, for the grant of a TDIU.  Again, the Veteran appealed the Board's decision to the Court.  In a September 2007 Joint Motion for Partial Remand, the Court vacated the June 2006 Board decision and remanded the case for compliance with the terms of the joint motion.

In March 2008, January 2010, August 2010, and October 2012, the Board remanded the issue on appeal for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  As previously discussed in prior Board decisions, in a July 7, 1987 notice of disagreement (NOD), the Veteran asserted that the service-connected left-shoulder disability precluded employment.  As such, the Veteran raised an informal TDIU claim at that time; however, the informal claim was not adjudicated until the February 2003 RO rating decision.  Considering the past history of this matter and the evidence of record, the question now before the Board is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his then service-connected disabilities (hypertension and a left-shoulder disability), for purposes of a possible TDIU under 38 C.F.R. § 4.16(b) at any time between May 13, 1987 (the day after discharge from service) and October 3, 1997 (the current effective date).   

In the October 2012 Remand, the Board directed the RO to readjudicate the issue on appeal and, if not granted, to issue a supplemental statement of the case (SSOC) to the Veteran.  The Board finds that there has been substantial compliance with the directives of the October 2012 remand.  The matter was readjudicated and a new SSOC issued to the Veteran in December 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for the reasons discussed below, the Board finds that an additional remand is necessary to ensure a complete record on which to decide the instant matter.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  38 C.F.R. § 4.16(a), (b) (2014).

The report from a July 2009 VA medical opinion reflects that the VA examiner opined that the Veteran's service-connected disabilities would not have prevented him from securing and following substantially gainful employment.  Specifically, the VA examiner opined that, during the relevant period on appeal, the Veteran could function at a sedentary work level.  Unfortunately, this VA opinion is inadequate for two reasons.  First, the VA examiner only addressed the effect of the service-connected left-shoulder disability on the Veteran's employment, and failed to address, or even mention, the service-connected hypertension.  Second, the VA examiner did not discuss the Veteran's educational and/or vocational history and training.  Considering the age and complex procedural history of this appeal, the Board finds that a thorough retrospective medical opinion regarding entitlement to a TDIU for the period of May 13, 1987 to October 3, 1997 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA Vocational Rehabilitation or similar occupational specialist with the relevant evidence of record, and request that he or she evaluate the evidence and provide a thorough retrospective opinion as to the effect of the service-connected hypertension and left shoulder disability on the Veteran's employability (the ability to obtain or maintain substantially gainful employment) for the time period of May 13, 1987 to October 3, 1997.  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's then service-connected disabilities. 

The opinion should address whether, at any point from May 13, 1987 to October 3, 1997, the Veteran's service-connected hypertension and left shoulder disability alone were so disabling as to render him unable to obtain or maintain substantially gainful employment.  

The VA examiner should address the Veteran's medical, educational, and employment history.  If the VA examiner finds that the Veteran could have performed sedentary work during the relevant period, he or she should explain what type of sedentary work the Veteran could have engaged in given his medical, educational, and employment history.  

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2.  Then readjudicate the Veteran's claim for an effective date earlier than October 3, 1997 for a TDIU.  If the benefit sought remains denied, the Veteran and any appointed representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



